Exhibit 10.3

 

SABINE OIL & GAS CORPORATION

2014 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

This Agreement is made and entered into as of ______________  (the “Date of
Grant”) by and between Sabine Oil & Gas Corporation, a New York corporation (the
“Company”), and you;

WHEREAS, the Company, in order to induce you to enter into, or to continue to,
dedicate your services to the Company and to materially contribute to the
success of the Company, agrees to grant you this Restricted Stock award;

WHEREAS, the Company adopted the Sabine Oil & Gas Corporation 2014 Long Term
Incentive Plan as it may be amended from time to time (the “Plan”) under which
the Company is authorized to grant Restricted Stock awards to certain employees,
directors and other service providers of the Company;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Stock award agreement (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan; and

WHEREAS, you desire to accept the Restricted Stock award made pursuant to this
Agreement.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1. The Grant.  Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant, as a matter of separate inducement
but not in lieu of any salary or other compensation for your services for the
Company, an award consisting of _______________ shares of Restricted Stock (the
“Award”) in accordance with the terms and conditions set forth herein and in the
Plan.

2. Escrow of Restricted Stock.  The Company shall evidence the Restricted Stock
in the manner that it deems appropriate.  The Company may issue in your name a
certificate or certificates representing the Restricted Stock and retain that
certificate or those certificates until the restrictions on such Award expire as
contemplated in Section 5 of this Agreement or the Award is forfeited as
described in Sections 4 and 6 of this Agreement.  If the Company certificates
the Restricted Stock, you shall execute one or more stock powers in blank for
those certificates and deliver those stock powers to the Company.  The Company
shall hold the Restricted Stock and the related stock powers pursuant to the
terms of this Agreement, if applicable, until such time as (a) a certificate or
certificates for the Restricted Stock are delivered to you, (b) the Restricted
Stock is otherwise transferred to you free of restrictions, or (c) the
Restricted Stock is canceled and forfeited pursuant to this Agreement.

3. Ownership of Restricted Stock.  From and after the Date of Grant, you will be
entitled to all the rights of absolute ownership of the Restricted Stock granted
under this





1

--------------------------------------------------------------------------------

 



Agreement, including the right to vote those shares; provided, however, that any
dividends paid by the Company with respect to the Restricted Shares prior to the
expiration of the Forfeiture Restrictions (as defined below) shall be held in
escrow by the Company and paid to you, if at all, at the time the Forfeiture
Restrictions expire on the Restricted Share for which the dividend accrued;
provided, further, that in no event shall dividends be settled later than 45
days following the date on which the Forfeiture Restrictions expire with respect
to the Restricted Share for which the dividends were accrued.  For purposes of
clarity, if the Restricted Shares are forfeited by you pursuant to the terms of
this Agreement then you shall also forfeit the dividends, if any, accrued with
respect to such forfeited Restricted Shares.  No interest will accrue on the
dividends between the declaration and settlement of the dividends.

4. Restrictions; Forfeiture.  The Restricted Stock under the Award is restricted
in that it may not be sold, transferred or otherwise alienated or hypothecated
until the restrictions enumerated in this Agreement and the Plan are removed or
expire as contemplated in Section 5 or 6 of this Agreement.  The Restricted
Stock is also restricted in the sense that it may be forfeited to the Company
(the “Forfeiture Restrictions”).  You hereby agree that if the Restricted
Stock is forfeited, as provided in Section 6, the Company shall have the right
to deliver the Restricted Stock to the Company’s transfer agent for, at the
Company’s election, cancellation or transfer to the Company. 

5. Expiration of Restrictions and Risk of Forfeiture.  Except as provided in
Section 6, the restrictions on the Restricted Stock granted pursuant to this
Agreement will expire and the Restricted Stock will become transferable provided
that you remain in the employ of, or a service provider to, the Company or its
Subsidiaries until the applicable vesting dates set forth in the schedule below
(each, a “Vesting Date”).    The Award shall vest based upon the passage of time
in accordance with the following schedule:

Portion of Time-Based

Restricted Stock to Vest

Vesting Date

[●]

[●]

[●]

[●]

[●]

[●]

[●]

[●]

Total: 100% of Award

 

 

6. Termination of Services.

(a) Termination Generally.  Subject to subsections (b) and (c) below, if your
service relationship with the Company or any of its Subsidiaries is terminated
for any reason, then those shares of Restricted Stock under the Award for which
the restrictions have not lapsed as of the date of such termination shall become
null and void and shall be forfeited to the Company.  The Restricted Stock under
the Award for which the restrictions have lapsed as of the date of such
termination shall not be forfeited to the Company. 

(b) Termination without Cause following a Change in Control.  Notwithstanding
subsection (a) above, if your service relationship with the Company or any of





2

--------------------------------------------------------------------------------

 



its Subsidiaries is terminated without “Cause” (as defined below) within 2 years
following the occurrence of a Change in Control, all restrictions on all
outstanding shares of Restricted Stock will expire and such Restricted Stock
will become immediately transferable.

For purposes of this Agreement, “Cause” shall mean: (i) your continued failure
to follow reasonable directions of your supervisor, the Chief Executive Officer
of the Company, or the Board for a period of thirty (30) days after the Company,
your supervisor, the Chief Executive Officer of the Company or the Board has
provided written notice to you specifying such directions; provided that the
foregoing failure shall not be “Cause” if you in good faith believe that such
direction is illegal and promptly so notify the Chief Executive Officer of the
Company or the Board, (ii) intentional breaches by you (including breaches due
to inaction) of one or more of your material duties or intentional failure to
follow reasonable directions of your supervisor, the Chief Executive Officer of
the Company, or the Board, in any case as to which written notice has been
given; provided that neither an act nor a failure to act on your part shall be
considered “intentional” unless you have acted or failed to act with a lack of
good faith and with a lack of reasonable belief that your action or failure to
act was in the best interest of the Company, (iii) your conviction of, or your
entering of a plea of guilty or nolo contendere to, a felony charge or a crime
involving moral turpitude, (iv) your engaging in fraudulent activity (whether or
not prosecuted), (v) any misconduct by you that has caused or is reasonably
likely to cause a material financial loss to the Company, (vi) a material
violation of any provision of any agreement between you and the Company or an
affiliate or any other agreement or code to which you are subject, including
this Agreement and the Company’s Code of Business Conduct, (vii) your receipt of
any kickback, side payment, or rebate of any fee or expense paid by the Company
or from any customer, vendor, or supplier of the Company, (viii) the use of
illegal drugs, the persistent excessive use of alcohol, or engaging in any other
activity that materially impairs your ability to perform your duties or results
in conduct bringing the Company or any affiliate into substantial public
disgrace or disrepute, (ix) your excessive absenteeism (other than any
absenteeism related to a Disability), or (x) any act of gross negligence or any
dishonesty (including misreporting of financial information) by you to the
Company or an affiliate.  Determination as to whether or not Cause exists for
termination of your service relationship with the Company or any of its
Subsidiaries will be made in good faith by the Board.

(c) Effect of Individual Agreement.  Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 6 and any
employment, severance or change in control agreement entered into by and between
you and the Company or its Subsidiaries or other affiliates, the terms of the
employment, severance or change in control agreement shall control.

7. Leave of Absence.  With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company.

8. Delivery of Stock.  Promptly following the expiration of the restrictions on
the Award as contemplated in Section 5 or 6 of this Agreement, the Company shall
cause to be issued and delivered to you or your designee a certificate or other
evidence of the number of shares of Restricted Stock as to which restrictions
have lapsed, free of any restrictive legend relating to the lapsed restrictions,
upon receipt by the Company of any tax withholding as may be





3

--------------------------------------------------------------------------------

 



requested pursuant to Section 9.  The value of such Restricted Stock shall not
bear any interest owing to the passage of time.

9. Payment of Taxes.  The Company may require you to pay to the Company (or the
Company’s Subsidiary if you are an employee of a Subsidiary of the Company), an
amount the Company deems necessary to satisfy its (or its Subsidiary’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award.  With respect to any required tax
withholding, you may (a) direct the Company to withhold from the shares of Stock
to be issued to you under this Agreement the number of shares necessary to
satisfy the Company’s obligation to withhold taxes, which determination will be
based on the shares’ Fair Market Value at the time such determination is made;
(b) deliver to the Company shares of Stock sufficient to satisfy the Company’s
tax withholding obligations, based on the shares’ Fair Market Value at the time
such determination is made; (c) deliver cash to the Company sufficient to
satisfy its tax withholding obligations; or (d) satisfy such tax withholding
through any combination of (a), (b) and (c).  If you desire to elect to use the
stock withholding option described in subparagraph (a), you must make the
election at the time and in the manner the Company prescribes.  The Company, in
its discretion, may deny your request to satisfy its tax withholding obligations
using a method described under subparagraph (a), (b), or (d).  In the event the
Company determines that the aggregate Fair Market Value of the shares of Stock
withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then you must pay to the Company, in
cash, the amount of that deficiency immediately upon the Company’s request.

10. Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock (including Restricted Stock)
will be subject to compliance with all applicable requirements of federal,
state, or foreign law with respect to such securities and with the requirements
of any stock exchange or market system upon which the Stock may then be
listed.  No Stock will be issued hereunder if such issuance would constitute a
violation of any applicable federal, state, or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed.  In addition, Stock will not be issued
hereunder unless  a registration statement under the Securities Act of 1933, as
amended (the “Act”), is at the time of issuance in effect with respect to the
shares issued or in the opinion of legal counsel to the Company, the shares
issued may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Act.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Award will relieve the Company of any
liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained.  As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.  From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make shares of Stock available for
issuance.





4

--------------------------------------------------------------------------------

 



11. Legends.  The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Sections 4 or 10 of this
Agreement or the provisions of the Plan on all certificates representing shares
issued with respect to this Award.

12. Right of the Company and Subsidiaries to Terminate Services.  Nothing in
this Agreement confers upon you the right to continue in the employ of or
performing services for the Company or any Subsidiary, or interferes in any way
with the rights of the Company or any Subsidiary to terminate your employment or
service relationship at any time.

13. Furnish Information.  You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

14. Remedies.  The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

15. No Liability for Good Faith Determinations.  The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to the Plan, this Agreement or the Restricted
Stock granted hereunder.

16. Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder.  The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

17. No Guarantee of Interests.  The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

18. Company Records.  Records of the Company or its Subsidiaries regarding your
period of service, termination of service and the reason(s) therefor, and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.

19. Notice.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or, if earlier, the date it is sent via certified United
States mail.

20. Waiver of Notice.  Any person entitled to notice hereunder may waive such
notice in writing.

21. Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.





5

--------------------------------------------------------------------------------

 



22. Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

23. Company Action.  Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.

24. Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

25. Governing Law.  All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the laws of the
state of the Company’s incorporation,  without giving any effect to any conflict
of law provisions thereof, except to the extent that state’s law is preempted by
federal law.  The obligation of the Company to sell and deliver Stock hereunder
is subject to applicable laws and to the approval of any governmental authority
required in connection with the authorization, issuance, sale, or delivery of
such Stock.

26. Amendment.  This Agreement may be amended the Board or by the Committee at
any time (a) without your consent, so long as the amendment does not materially
and adversely affects your rights under the Award, or (b) with your consent. 
For purposes of clarity, any adjustment made to the Award pursuant to Section 9
of the Plan will be deemed not to materially and adversely affect your rights
under this Award.

27. Clawback. This Agreement is subject to any written clawback policies of the
Company, whether in effect on the Date of Grant or adopted, with the approval of
the board of directors of the Company, following the Date of Grant. Any such
policy may subject the Award and amounts paid or realized with respect to the
Award to reduction, cancelation, forfeiture or recoupment if certain specified
events or wrongful conduct occur, including but not limited to an accounting
restatement due to the Company’s material noncompliance with financial reporting
regulations or other events or wrongful conduct specified in any such clawback
policy adopted to conform to the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and rules promulgated thereunder by the Securities and
Exchange Commission and that the Company determines should apply to this Award.

28. The Plan.  This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. 

[Remainder of page intentionally left blank]



6

--------------------------------------------------------------------------------